Evans, P. J.
1. A judgment of divorce, based on constructive service, is not within the provisions of the constitution of the United States and statutes passed thereunder, requiring that full faith and credit shall be given in each State to the public acts, records, and judicial proceedings of every other State. Such judgment, based entirely on constructive notice, without actual notice or provision for the same to the non-resident defendant, may be collaterally attacked for fraud. Matthews v. Matthews, 139 Ga. 132 (76 S. E. 855).
*380July 19, 1913.
Temporary alimony. Before Judge Charlton. Chatham superior court. April 3, 1913.
Herschel P. Gobi and W. R. Hewlett, for plaintiff in error.
Horton Brothers & Burress and Twiggs & Gazan, contra.
2. The judge did not abuse his discretion in awarding alimony and counsel fees to the wife, nor was the allowance excessive in amount. Nor did the judge abuse his discretion in awarding the custody of the child to the mother pending the divorce proceeding.

Judgment affirmed.


All the Justices concur.